DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant's amendments and remarks, filed 06/24/2022, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1-14 are currently pending and under examination. 
Priority
This application is a divisional of Application No. 13/575,637, filed on October 22, 2012, which is a National Stage Entry of International Application No. PCT/EP2010/050977 filed on January 28, 2010.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
Claim Interpretation: Under the broadest reasonable interpretation, the claimed invention is directed to method and computer readable storage medium for planning an application of heat to an associated body part of an associated patient by using a model to simulate applying heat to specific target tissue associated with the patient and determine a heat treatment plan. 
As discussed in the MPEP, abstract ideas include mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations; see MPEP § 2106.04(a)(2), subsection I); certain methods of organizing human activity (see MPEP § 2106.04(a)(2), subsection II); and mental processes (concepts performed in the human mind including an observation, evaluation, judgment, opinion; see MPEP § 2106.04(a)(2), subsection III). In this case, the instant claims are directed to a process that recites abstract ideas for the reasons set forth in the following two-step analysis:
Step 2A (prong 1): Claims 1 and 8 recite mental processes. In particular, the obtaining, identifying, and retrieving steps are not limited to any particular steps or acts and amount to evaluating, analyzing, and/or organizing information which can be reasonably performed by the human mind of a scientist or engineer. As such, these steps fall within the “mental processes” and “organizing information” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). Notably, the recitation of a processing unit in the claims does not negate the mental nature of these limitations because the claims merely use it as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). 
Claims 1 and 8 also recite generating a “model” requires using a mathematical model for relating patient data with various tissue parameters (i.e. mathematical relationship), which encompasses a mathematical concept when read in light of the specification. Similarly, the determining step requires performing a mathematical simulation to generate a distributed spatial heat distribution encompasses mathematical relationships and mathematical calculations when in light of the specification (see, e.g. [0012-0017, 0030] and [0038] which teaches differential equations used for determining spatial heat distributions). In other words, practicing the claimed invention requires performing mathematical calculations and/or mathematically relating data, and applicant is invited to present evidence to the contrary. Moreover, Applicant is reminded that there is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, claims are evaluated in light of the specification, and a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas. Claims directed to nothing more than abstract ideas, natural phenomena, and laws of nature are not eligible for patent protection (MPEP 2106.04 § I). The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)). See MPEP 2106.04(a)(1) for examples of claims that do not recite abstract ideas.
Step 2A (prong 2): The judicial exception is not integrated into a practical application for the following reasons. In this case, the additionally recited non-abstract step of “storing” the simulated heat treatment as a heat treatment plan (in the database) amounts to extra-solution activity and/or instructions to “apply” the exception in a generic way because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g) and 2106.05(h). With regards to the recited processing unit and database, these are recited at a high level of generality and thus can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. In addition, applicant is reminded that “generic computer components such as a computer and database do not satisfy the inventive concept requirement.”  See MPEP 2106.05(h).  Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application. 
Step 2B:  The claim(s) does/do not include additional elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception because the above non-abstract steps (including the full limitations and not just the verbs) amount to nothing more than insignificant extra-solution activity and/or instructions to “apply” the exception in a generic way. In addition, it is the examiner’s position that the step for storing a simulated heat treatment is routine and conventional in the art. This position is supported by Craciunescu et al. (Medical Physics, 2001, vol. 28, no. 11, pp.2289-96;), which teaches a system for hyperthermia treatment planning using a thermal simulation model of the body which is stored in a data processing unit (see entire). 
With regards to the claimed processing unit and database, as explained with respect to Step 2A Prong Two, these limitations are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Furthermore, the courts have also explained that the use of generic computer elements do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014). Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. Therefore, the claim(s) is/are not patent eligible. 
Dependent Claims: Claims 2-7 and 9-14 have been fully considered with regards to the two-part analysis but are also not patent eligible for the following reasons. In particular, all of these claims further limit the specificity of the abstract idea set forth above, or require performing additional steps that are also abstract ideas for reasons set forth above (e.g. determining a volume, adjusting the perfusion distribution model, etc.). As such, the claimed subject matter in the dependent claims fails to rise to the level of “significantly more” than the judicial exception because it is also a part of the judicial exception, i.e. it is still directed to mental processes and/or mathematical concepts. Therefore, based on the two-part analysis, the instantly rejected claims as a whole are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to the October 2019 Revised Patent Subject Matter Eligibility Guidance.
Response to Arguments
Applicant arguments filed 06/24/2022 have been fully considered but are not persuasive for the following reasons. 
Applicant argues that the claims are not directed to an abstract idea but are instead directed to an improvement in the functioning of computer-related technology, analogous to the claims of Enfish and McRO. In response, the examiner maintains that the claims are directed to an abstract idea for reasons discussed above in the Step 2A (prong 1) analysis. That being said, the Enflsh claims were directed to a new self-referential table that functioned differently than conventional database structures that enabled computer databases to be constructed in new ways. Enflsh, 822 F.3d at 1336-37; See Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1305 (Fed. Cir. 2018) (discussing Enfish). In this instant case, there is no parallel between the pending claims and the claims in Enfish nor is there any comparable aspect in the claims that represents "an improvement to computer functionality." While applicant’s particular algorithmic approach may be a particular way to improve heat treatment planning, the claimed invention is, nevertheless, directed to improved algorithmic analysis. Applicant is reminded that “[i]t has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept.” BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018).  Unlike the McRO decision, where the ultimate product produced was a synchronized computer animation that was itself the transformative use, the result of the presently claimed method is information itself, without being directed to any particular use of that information. See also Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016). Therefore, the McRO decision is also not informative with respect to the instant claims. Accordingly, for these reasons and those discussed in the Step 2A (prong 2) analysis, the examiner maintains that the claim as a whole does not integrate the recited judicial exception into a practical application.
Applicant additionally asserts that, although the claim results in storing information in a database, the information is then “available for use” by the associated heat source to apply heat. In response, this argument is not persuasive because applicant is arguing the “intended use” of the information, which has no limiting effect on the method as claimed (since it does not result in any structural difference or, in the case of process claims, manipulative difference). In other words, there is nothing being done with the data generated by the abstract idea and merely storing data does not amount to an integration of the abstract idea into a practical application. Applicant is directed to MPEP 2106.05, which provides specific criteria that are indicative for when additional steps/elements (appended to the abstract idea) may have integrated the exception into a practical application including:
1)         An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);
2)         Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2);
3)         Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b);
4)         Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and
5)         Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).

In this case, the examiner maintains that the instant claims do not meet any of the above criteria and applicant has not provided any evidence to the contrary.  Accordingly, the examiner maintains that the claim as a whole do not integrate the recited judicial exception into a practical application. For at least these reasons, the rejection is maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-6 and 8-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wood et al. (J Vasc Interv Radiol., 2007, January; 18(1 Pt 1): 9–24; IDS filed 04/10/2019) in view of Krol et al. (IEEE Int. Symp. on Biomedical Imaging: from Nano to Macro, April 2006, pp 852–5).
Wood provides a review of computational methods for image registration and fusion, thermal modeling, electromagnetic tracking, semiautomated robotic needle guidance, and multimodality imaging. Regarding claims 1 and 8, Wood teaches obtaining patient-specific and tumor-specific preoperative images [page 3], wherein fused images can be used with computational thermal models (Fig 2) and images include both CT and MR [pages 3-4]. 	Wood teaches generating thermal models with and without vessel occlusion by adjusting the perfusion term in the bioheat equation to determine the need for adjunctive maneuvers like vessel occlusion or embolization to minimize heat sink [page 5, Figure 4]. Therefore, Wood broadly teaches  generating a reference model as claimed. 
Wood teaches generating patient-specific FEA models for estimating isotherms (i.e. temperature estimates in tissue) using the Pennes bioheat equation [pages 4-5 and Figure 2]. wherein the models can be superimposed on planning CT images that include RF electrode position data and vessel geometry both with and without vessel occlusion [pages 5 and 6, and Figures 2-11]. Wood additionally teaches registering the patient specific model with planning CT images using conventional registration software [page 3, pages 5 and 6, and Figures 2-11], wherein the model data includes generic tissue parameters and physical features. 
Wood does not specifically teach generating, from the reference model and the imaging information of the associated body part of the associated patient, an individualized patient model by registering three-dimensional (3-D) rigid or non-rigid registration of: i) the reference model with ii) the patient image data, as claimed. However, Wood additionally teaches manual, semiautomatic, and automatic registration algorithms may be used with rigid or elastic methods to match preprocedural images to intra- or postprocedural images [page 3 and 7]. 
Furthermore, Krol explicitly teaches routine and conventional methods for nonrigid registration of breast tissue imaging using finite element method (FEM) model and a set of fiducial skin markers (FSMs) placed on the breast surface (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the method Wood by generating an individualized patient model by registering three-dimensional (3-D) rigid or non-rigid registration of the reference model with the patient image data, as claimed, since the differences between the claimed invention and the prior art were therefore encompassed in known variation or in principal known given the teachings of Wood and Krol. One of skill in the art would reasonably have expected success in applying these techniques because both references teach the use of software for registering medical images.  
Wood additionally teaches determining, using the patient specific model, patient treatment planning simulations that include simulating heating in tissue and temperature distribution maps (i.e. spatial heat distribution) for a given needle location [pages 5-6 and Figures 2-6].  All of the above modeling and analysis operations are performed by a suitably programmed computer running specific software applications [page 7]. Therefore, Wood makes obvious the use of a computer processor with a database for storing data. 
Regarding dependent claim(s) 2-6 and 9-13,  all the elements of these claims are instantly disclosed or fully envisioned by the combination of Wood and Krul.  Regarding claim(s) 2 and 9, Wood teaches image registration and fusion of multiple real-time images from imaging devices (e.g. CT and MR) that allow for visualizing changes in the locations of contrast agents in target lesions and extra-vascular spaces (i.e. spaces within organs) [page 7, Figures 1, 4, 6, 9, 16], which broadly meets the claim limitations. Regarding claim(s) 3, 4, 10, 11, Wood teaches determining (and storing) patient-specific temperature maps (i.e. spatial heat distributions of simulated heat treatments) in target tissue, wherein the heat is associated with specific temperatures (e.g. 50 degrees C) for guiding tumor ablation [page 5, entire, page 6, para. 1-3, Figures 2, 9, 11, 12]. Regarding claim(s) 5, 12, Wood teaches finite element models for modeling patient-specific treatment maps (isotherms) as discussed above, which are based on CT or MR images and incorporate thermal diffusion coefficients using the Pennes bioheat equation [pages 4-5 and Figure 2]. Regarding claim(s) 6, 13, Wood teaches determining (and storing) patient-specific temperature maps (i.e. spatial heat distributions of simulated heat treatments) in target tissue, which provide information on volume areas in which tissue necrosis will occur and allows for adjusting the model accordingly [page 2, para. 1, page 5, entire, page 6, para. 1-3, Figures 2, 9, 11, 12]. For these reasons, all elements of the instantly rejected claims are full envisioned or suggested by the teachings of Wood.
Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection, which is necessitated by applicant’s amendment.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PABLO S WHALEY/Primary Examiner, Art Unit 3619